In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-15-00029-CR



                           JAMES DAVID HAYNES, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                             On Appeal from the 5th District Court
                                    Bowie County, Texas
                                Trial Court No. 14F0359-005




                         Before Morriss, C.J., Moseley and Carter,* JJ.
                           Memorandum Opinion by Justice Carter


________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                 MEMORANDUM OPINION
        Following a jury trial, James David Haynes, Jr., was convicted of three counts of aggravated

sexual assault of a child and sentenced to life in prison. Haynes’ sentence was imposed November 21,

2014, and he filed a motion for new trial December 23, 2014, and a notice of appeal February 11, 2015.

The issue before us is whether Haynes properly invoked this Court’s jurisdiction by timely perfecting

his appeal. Because we find that Haynes’ notice of appeal was not timely filed, we also conclude that

we are without jurisdiction to hear the appeal.

        A timely filed notice of appeal is necessary to invoke this Court’s jurisdiction. See Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2 of the Texas Rules of Appellate

Procedure prescribes the time period in which a notice of appeal must be filed to perfect an appeal in

a criminal case. See TEX. R. APP. P. 26.2. A criminal defendant’s notice of appeal is timely if filed

within thirty days after the date sentence is imposed or suspended or within ninety days after sentencing

if the defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a), (b); Olivo, 918 S.W.2d at

522.

        In this case, Haynes’ motion for new trial was filed thirty-two days after the date sentence was

imposed, making it untimely. Consequently, Haynes did not trigger the ninety-day filing period that

accompanies a timely filed motion for new trial, and his notice of appeal was due within thirty days of

the date sentence was imposed. Since Haynes’ notice of appeal was not filed within this thirty-day

window, it was untimely, and we are without jurisdiction to consider the appeal.

        By letter dated March 20, 2015, we notified Haynes of this potential defect in our jurisdiction

and afforded him an opportunity to respond. Haynes filed a response in which he conceded that our

jurisdiction is wanting.


                                                   2
      In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                                  Jack Carter
                                                  Justice

Date Submitted:       April 6, 2015
Date Decided:         April 7, 2015

Do Not Publish




                                                  3